Citation Nr: 0503263	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  02-21 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

What evaluation is warranted for residuals of left wrist 
injury with degenerative joint disease from March 9, 2001?  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from July 1951 to July 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision of the 
Winston-Salem, North, Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

On appeal the veteran has raised the issue of entitlement to 
service connection for post traumatic stress disorder.  As 
this issue is not currently certified or developed for 
appellate review, it is referred to the RO for appropriate 
action. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

It is contended by and on behalf of the veteran that the 
rating initially assigned for his service-connected left 
wrist disability does not reflect the nature and severity of 
such disability.

The record reflects that prior to the veteran's 
videoconference hearing he submitted additional evidence (Dr. 
Manfred Williams and VA Medical Center) for the Board to 
consider with a waiver of consideration by the RO.  These 
records have not been associated with the claims file; 
therefore, these records should be obtained and associated 
with the file.  

The veteran testified that the condition of his left wrist 
has worsened since his last examination in December 2003, to 
include increasing signs of contracture.  He essentially 
reported that he had lost the use of his left hand due to 
severe pain, swelling, and minimal motion.  In order to 
assess the current level of impairment from this disability, 
the veteran should be scheduled for an additional 
examination.

The RO is reminded that the issue should be considered under 
the holding of the Court in Fenderson v. West, 12 Vet. App. 
119 (1999) (at the time of an initial rating, separate or 
"staged" ratings may be assigned for separate periods of 
time based on the facts found).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran to 
identify all VA and non-VA healthcare 
providers that have treated him for his 
left wrist disability since December 2003 
and ask him to sign the appropriate 
releases.  The RO should ensure that all 
records from VA Medical Centers are 
requested and obtained.  In addition, the 
veteran should be specifically asked to 
provide relevant information regarding 
Dr. Manfred Williams.  Thereafter, any 
records not previously obtained should be 
associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard.

2.  Thereafter, the veteran must be 
afforded a VA joints examination for an 
evaluation of the nature and severity of 
his service-connected left wrist 
disability.  The claims folder in its 
entirety must be made available to the 
examiner for review and the examiner must 
reference in his/her report whether in 
fact the claims folder was reviewed.  

In accordance with the latest AMIE 
worksheet for the left wrist disability 
the examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all disability 
present.  The degree of functional 
impairment or interference with daily 
activities, if any, due to the service-
connected left wrist should be described 
in detail, including whether appellant 
has loss of use of the left hand.  (i.e. 
Is it at least as likely as not that the 
disability is equivalent to an amputation 
of the left arm at the wrist?)  All 
applicable diagnoses must be fully set 
forth.  The examiner must provide a 
complete rationale for any opinion 
provided.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

5.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




